NUMBER 13-14-00236-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

DAMIAN GUERRA SUAREZ,                                                            Appellant,

                                              v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 332nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion Per Curiam

       Sentence in this matter was imposed on November 16, 2012. Assuming a timely

motion for new trial was filed, appellant’s notice of appeal was due to be filed no later than

February 14, 2013. No notice of appeal was filed in the trial court; however, appellant

filed a motion for leave to file a late notice of appeal in this Court on April 23, 2014.
       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1).

Where a timely motion for new trial has been filed, notice of appeal shall be filed within

ninety days after the sentence is imposed or suspended in open court. TEX. R. APP. P.

26.2(a)(2). The time within which to file the notice may be enlarged if, within fifteen days

after the deadline for filing the notice, the party files the notice of appeal and a motion

complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.3.

       On April 28, 2014, the Clerk of this Court notified appellant that it appeared that

the appeal was not timely perfected. Appellant was advised that the appeal would be

dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. Appellant has not filed a response to the Court’s directive.

       Appellant did not file a notice of appeal within fifteen days of the last day allowed

for filing, and the motion for leave to file a late notice of appeal was not filed in this Court

within fifteen days of the last day allowed for filing the notice of appeal. Accordingly, this

Court does not have jurisdiction to grant appellant’s motion for leave to file a late notice

of appeal or to consider this appeal.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address

the merits of the appeal in a criminal case and can take no action other than to dismiss


                                               2
the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (West, Westlaw through 3d C.S. 2013); see also Ex parte

Garcia, 988 S.W.2d 240 (Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION. Appellant’s motion

for leave to file a late notice of appeal is DISMISSED FOR WANT OF JURISDICTION.



                                                              PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of June, 2014.




                                            3